Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C.SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Shuang Wang, the Chief Executive Officer of Ninetowns Internet Technology Group Company Limited (the “Company”), has executed this certification in connection with the filing with the U.S. Securities and Exchange Commission of the Company’s Annual Report on Form 20-F/A for the Fiscal Year ended December 31, 2006 (the “Report”). The undersigned hereby certifies that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the U.S. Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 27, 2008 By: /s/ Shuang Wang Name: Shuang Wang Title:Chief Executive Officer
